Citation Nr: 1739498	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  10-18 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected disabilities. 

2.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected disabilities. 

3.  Entitlement to service connection for a bilateral ankle disorder, to include as secondary to service-connected disabilities. 

4.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected disabilities. 

5.  Entitlement to service connection for residuals of traumatic brain injury (TBI), to include as secondary to service-connected disabilities.  

6.  Entitlement to special monthly compensation based on a need for aid and attendance and/or housebound status. 

7.  Entitlement to automobile and adaptive equipment or for adaptive equipment only. 

8.  Entitlement to special monthly pension. 
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, J.O., and M.W. 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1974 to June 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs, Regional Office, located in Cleveland, Ohio (RO), which in pertinent part, denied the benefits sought on appeal. 

In April 2017, the Veteran, his sister, and his friend provided testimony before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.  Following the hearing, the Veteran submitted additional private medical evidence with a waiver of initial consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for cervical spine, lumbar spine, bilateral knee, and bilateral ankle disorders, as well as residuals of TBI.  He asserts that his claimed disorders are secondary to his service-connected bilateral feet disabilities.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claims.  

The law provides that service connection may be granted for disability on a secondary basis when it is shown that disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  This includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  In circumstances of secondary aggravation, the veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See Id., at 448.  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to incorporate the analysis by the Court in Allen.  The revised 38 C.F.R. § 3.310 provides, in essence, that for secondary service connection based on aggravation, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred.  

Here, the Veteran contends that his current disorders stem from his abnormal gait caused by his service-connected bilateral foot disabilities.  The Veteran reports that his disabilities involving his feet affect his gait, and has resulted in falls, all of  which has caused his current problems involving his cervical spine, lumbar spine, knees, and ankles as well as resulted in head injuries.  The Veteran testified that his treating VA physician has informed him that his bilateral ankle, bilateral knee, and spine problems are due to his abnormal gait.  See April 2017 Board hearing transcript, page 6.  The Veteran further testified that because of the severity of his bilateral foot disabilities, he has undergone corrective surgery on his feet that has resulted in his left foot being two shoe sizes smaller than his right foot which causes him instability on ambulation and has resulted in numerous falls.  He reported that he has been hospitalized twice for injuries resulting from falls.  See Id, at page 8.  He believes his current disorders were caused or worsened by his service-connected bilateral foot disabilities.  

The Veteran was afforded multiple VA examinations in February 2016 and March 2016 in conjunction with his claims.  Following the April 2017 Board hearing, the Veteran submitted additional private treatment records which show he has received emergency medical treatment for injuries to his neck, back, and head sustained from falls in 2006, 2011, and 2012, and he was hospitalized in December 2006 for injuries related to a fall.  These private treatment records also include the reports of diagnostic evidence involving the head and spine.  Since these records were not available for consideration at the time of the VA examinations, addendum VA medical opinions are needed.  

In addition, the February 2016 VA joint and spine examination reports show that the VA examiner found that the Veteran's altered gait due to his service-connected bilateral foot disabilities has contributed to the development of his bilateral ankle, bilateral knee, and lumbar spine disorders.  However, the VA examiner was unable to determine the degree to which his service-connected bilateral foot disability aggravated his ankles, knees, and low back disorders without resulting to speculation because of the slow progressive nature of degenerative disc and bone disease.  In rendering this opinion, it is unclear to the Board whether the VA examiner considered and compared the previous diagnostic evidence of record to the current findings on clinical evaluation in 2016.  Notably, the record does contain x-ray films of the Veteran's knees dated in 1995 and 2005, and the record now contains the report of MRI of the spine in 2006. 

Further, a review of the Veteran's service treatment records show that he sought treatment for complaints of knee pain, and in April 1974, the Veteran was advised to see a podiatrist in regards to his knee pain.  This record suggests that the Veteran's bilateral foot disability might have been impacting his knees during active service.  No medical opinion has been obtained that addresses entitlement to service connection for bilateral knee disorder on a direct basis. 

Under relevant VA regulations, action should be taken to obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159 (c)(4) (2016).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, establishes a low threshold.

The Board further notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  Here, the VA examiners' opinions to date have not fully considered the question of whether the Veteran's service-connected bilateral foot disabilities has caused or aggravated his cervical spine, lumbar spine, and headache disorders, particularly in light of the additional private treatment records showing emergency treatment for injuries to the neck, back, and head sustained from falls in 2006, 2011, and 2012.  In addition, clarification is needed in regards to whether the Veteran's altered gait due to his service-connected bilateral foot disabilities has permanently aggravated his knees, ankles, and lumbar spine problems.  Further, regarding the claim of direct service connection, the Veteran's service treatment records document complaints of knee pain in service.  
The Board finds that there is insufficient competent medical evidence on file to make decisions and must therefore remand to obtain additional medical nexus opinions regarding the etiology of the Veteran's claimed disorders.

The Veteran seeks entitlement to special monthly compensation based on the need for aid and attendance, entitlement to automobile and adaptive equipment or adaptive equipment only, and special monthly pension based on the need for aid and attendance.  The VA treatment records show that the Veteran has instability due to altered gait that results in falls, and he has been provided with a walker to assist with ambulation.  In addition, these VA treatment records show he has been assessed with left foot drop.  The Veteran was last afforded with a VA aid and attendance examination in March 2008.  He testified that his physical condition has deteriorated since he was last evaluated.  As such, the Veteran should be provided current examination in conjunction with his claims.  38 C.F.R. § 3.159.

In addition, issues of entitlement to service connection remanded above, may impact upon the outcome of these issues.  Thus, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board, therefore, will defer adjudication of the issues of entitlement to special monthly compensation based on the need for aid and attendance, entitlement to automobile and adaptive equipment or adaptive equipment only, and specially monthly pension until the issues of entitlement to service connection are adjudicated. 

VA treatment records dated to June 2017 have been obtained and associated with the claims file.  On remand, attempts must be made to obtain and associate with the claims file all VA treatment records dated since June 2017.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file complete VA treatment records, including those dated since June 2017.

2. Seek the Veteran's assistance in identifying and obtaining any outstanding records of pertinent private treatment.

3. Arrange for the Veteran's claims folder to be reviewed by the appropriate specialist to provide a supplemental VA medical opinion on the etiology of the Veteran's claimed bilateral knee disability.  

The claims file must be made available to, and reviewed by, the designated examiner, who must provide the following opinion on whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's current bilateral knee disorder began in service, was caused by service, or is otherwise related to service, to include his documented in-service complaints of knee pain and injury.  

If the above opinion is negative, then the VA examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed bilateral knee disorder has been caused or aggravated by his service-connected bilateral foot disability.  The examiner asked to consider and compare any changes from the previous bilateral knee x-rays to the most recent ones, as well as consider the in-service notation that the Veteran was advised to see a podiatrist for his knee pain.  

Aggravation is any increase in severity.  If the Veteran's bilateral knee disorder is aggravated by his service-connected disabilities, the examiner should report to the extent possible the baseline level of severity prior to the onset of aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected bilateral foot disabilities.

If the examiner determines that an in-person examination is necessary in order to address the questions above, one should be provided to the Veteran.

The examiner must provide a rationale for all opinions expressed.

4. Arrange for the Veteran's claims folder to be reviewed by the appropriate specialist to obtain supplemental VA medical opinions on the etiologies of the Veteran's claimed bilateral ankle, cervical spine, and lumbar spine disorders, as well as residuals of TBI (identified as headaches). 

The claims file must be made available to, and reviewed by, the designated examiner(s), who must provide the following opinions on whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's claimed disorders have been caused or aggravated by his service-connected bilateral foot disability.  The examiner asked to consider the Veteran's reports that he has an altered gait due to his service-connected bilateral foot disabilities which has resulted in falls, as well as to consider the private emergency treatment records that show the Veteran sustained injuries to his head, neck, and back from falls in 2006, 2011, and 2012.    

Aggravation is any increase is severity of the disability.  If the Veteran's claimed disorder is aggravated by his service-connected disabilities, the examiner should report to the extent possible the baseline level of severity prior to the onset of aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected bilateral foot disabilities.

If the examiner determines that an in-person examination is necessary in order to address the questions above, one should be provided to the Veteran.

The examiner must provide a rationale for all opinions expressed.

5. Schedule the Veteran with an appropriate VA examination regarding aid and attendance, automobile and adaptive equipment or adaptive equipment only, and special monthly pension.  Complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

6. Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




